UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September30, 2012 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-24159 MIDDLEBURG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1696103 (I.R.S. Employer Identification No.) 111 West Washington Street Middleburg, Virginia (Address of principal executive offices) (Zip Code) (703) 777-6327 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesR No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer R Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£ NoR Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 7,052,554 shares of Common Stock as of October 31, 2012. 1 Index MIDDLEBURG FINANCIAL CORPORATION INDEX Part I.Financial Information Page No. Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Changes in Shareholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 49 Part II.Other Information 50 Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults upon Senior Securities 50 Item 4. Mine Safety Disclosures 50 Item 5. Other Information 50 Item 6. Exhibits 50 Signatures 51 2 Index PART I.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS MIDDLEBURG FINANCIAL CORPORATION Consolidated Balance Sheets (In thousands, except for share and per share data) (Unaudited) September30, 2012 December31, 2011 ASSETS Cash and due from banks $ $ Interest-bearing deposits with other institutions Total cash and cash equivalents Securities available for sale, at fair value Loans held for sale Restricted securities, at cost Loans receivable, net of allowance for loan losses of $13,941 at September 30, 2012 and $14,623 at December 31, 2011 Premises and equipment, net Goodwill and identified intangibles Other real estate owned, net of valuation allowance of $3,138 at September 30, 2012 and $1,522 at December 31, 2011 Prepaid federal deposit insurance Accrued interest receivable and other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest-bearing demand deposits $ $ Savings and interest-bearing demand deposits Time deposits Total deposits Securities sold under agreements to repurchase Short-term borrowings FHLB borrowings Subordinated notes Accrued interest payable and other liabilities Commitments and contingent liabilities — — TOTAL LIABILITIES SHAREHOLDERS' EQUITY Common stock ($2.50 par value; 20,000,000 shares authorized,7,052,554 and 6,996,932 issued and outstanding at September 30, 2012 and December 31, 2011, respectively) Capital surplus Retained earnings Accumulated other comprehensive income Total Middleburg Financial Corporation shareholders' equity Non-controlling interest in consolidated subsidiary TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes to the consolidated financial statements. 3 Index MIDDLEBURG FINANCIAL CORPORATION Consolidated Statements of Income (In thousands, except for per share data) Unaudited Unaudited For the Three Months For the Nine Months Ended September 30, Ended September 30, INTEREST AND DIVIDEND INCOME Interest and fees on loans $ Interest and dividends on securities available for sale Taxable Tax-exempt Dividends 46 36 Interest on deposits in banks and federal funds sold 39 30 88 90 Total interest and dividend income INTEREST EXPENSE Interest on deposits Interest on securities sold under agreements to repurchase 83 84 Interest on short-term borrowings 74 58 Interest on FHLB borrowings and other debt Total interest expense NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges on deposit accounts Trust services income Gains on loans held for sale Gains on securities available for sale, net Total other-than-temporary impairment losses — ) ) ) Portion of loss recognized in other comprehensive income — (5 ) 46 11 Net impairment losses — ) — ) Commissions on investment sales Fees on mortgages held for sale 37 84 Other service charges, commissions and fees 98 Bank-owned life insurance Other operating income 6 45 Total noninterest income NONINTEREST EXPENSE Salaries and employees' benefits Net occupancy and equipment expense Advertising Computer operations Other real estate owned Other taxes Federal deposit insurance expense Other operating expenses Total noninterest expense Income before income taxes Income tax expense NET INCOME Net (income) loss attributable to noncontrolling interest ) ) ) Net income attributable to Middleburg Financial Corporation $ Earnings per share: Basic $ Diluted $ Dividends per common share $ See accompanying notes to the consolidated financial statements. 4 Index MIDDLEBURG FINANCIAL CORPORATION Consolidated Statements of Comprehensive Income (In thousands) Unaudited Unaudited For the Three Months For the Nine Months Ended September 30, Ended September 30, Net income $ Other comprehensive income, net of tax: Unrealized holding gains arising during the period (net of tax of $673, $942, $1,422 and $3,035 respectively for the periods presented) Reclassification adjustment for gains included in net income(net of tax of $56, $47, $154, and $89 respectively for the periods presented) Unrealized losses on securities for which other-than-temporary impairment has been recognized in earnings (net of tax) — 14 — 15 Unrealized (loss) on interest rate swap(net of tax of $18, $169, $63, and $202 respectively for the periods presented) Total other comprehensive income Total comprehensive income Comprehensive (income) loss attributable to non-controlling interest ) ) ) Comprehensive income attributable to Middleburg Financial Corporation $ See accompanying notes to the consolidated financial statements. 5 Index Middleburg Financial Corporation Consolidated Statements of Changes in Shareholders' Equity For the Nine Months Ended September 30, 2012 and 2011 (In Thousands, Except Share Data) (Unaudited) Middleburg Financial Corporation Shareholders Common Stock Capital Surplus Retained Earnings Accumulated Other Comprehensive Income (Loss) Noncontrolling Interest Total Balances - December 31, 2010 $ ) $ $ Net income (loss) ) Other comprehensive income, net of tax Cash dividends declared ) ) Vesting of restricted stock awards (7,922 shares) 19 ) — Cancellation of restricted stock (946 shares) (2 ) ) ) Distributions to non-controlling interest ) ) Share-based compensation Balances - September 30, 2011 $ Balances - December 31, 2011 $ Net income Other comprehensive income, net of tax Cash dividends declared ) ) Vesting of restricted stock awards (12,932 shares) 33 ) — Cancellation of restricted stock (2,736 shares) (7 ) ) ) Distributions to non-controlling interest ) ) Share-based compensation Balances - September 30, 2012 $ See accompanying notes to the consolidated financial statements. 6 Index MIDDLEBURG FINANCIAL CORPORATION Consolidated Statements of Cash Flows (In Thousands) Unaudited For the nine months ended September30, 2012 September30, 2011 Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (Undistributed earnings) of affiliate (4 ) ) Provision for loan losses Net (gain) on securities available for sale ) ) Other than temporary impairment loss — 22 Net loss on disposal of assets 8 45 Premium amortization on securities, net Origination of loans held for sale ) ) Proceeds from sales of loans held for sale Net (gains) on mortgages held for sale ) ) Share-based compensation Net loss on sale of other real estate owned Valuation adjustment on other real estate owned Changes in other assets and liabilities: Decrease in prepaid FDIC insurance (Increase) in other assets ) ) Increase in other liabilities Net cash provided by operating activities $ $ Cash Flows from Investing Activities Proceeds from maturity, principal paydowns and calls of securities available for sale $ $ Proceeds from sale of securities available for sale Purchase of securities available for sale ) ) Redemption (purchase) of restricted stock ) Proceeds from disposition of fixed assets — 57 Purchases of bank premises and equipment ) ) Net (increase) in loans ) ) Proceeds from sale of other real estate owned Net cash (used in) investing activities $ ) $ ) See Accompanying Notes to Consolidated Financial Statements. 7 Index MIDDLEBURG FINANCIAL CORPORATION Consolidated Statements of Cash Flows (Continued) (In Thousands) For the nine months ended September30, 2012 September30, 2011 Cash Flows from Financing Activities Net increase in non-interest-bearing and interest-bearing demand deposits and savings accounts $ $ Net (decrease) in time deposits ) ) Increase in securities sold under agreements to repurchase Proceeds from short-term borrowings Payments on short-term borrowings ) ) Proceeds from FHLB borrowings Payments on FHLB borrowings ) ) Distributions to non-controlling interest ) ) Payment of dividends on common stock ) ) Net cash provided by financing activities $ $ Increase (decrease) in cash and and cash equivalents ) Cash and Cash Equivalents Beginning Ending $ $ Supplemental Disclosures of Cash Flow Information Cash payments for: Interest $ $ Income taxes $ $ Supplemental Disclosure of Non-cash Transactions Unrealized gain on securities available for sale $ $ Change in market value of interest rate swap $ ) $ ) Transfer of loans to other real estate owned $ $ Loans originated from sale of other real estate owned $ $ See accompanying notes to the consolidated financial statements. 8 Index MIDDLEBURG FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements For the nine months ended September30, 2012 (Unaudited) Note 1. General In the opinion of management, the accompanying unaudited financial statements contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the financial position at September30, 2012 and December31, 2011, the results of operations and comprehensive income for the three and nine months ended September30, 2012 and 2011, and changes in shareholders’ equity and cash flows for the nine months ended September30, 2012 and 2011, in accordance with accounting principles generally accepted in the United States of America.The statements should be read in conjunction with the Notes to Consolidated Financial Statements included in the Annual Report on Form 10-K for the year ended December31, 2011 (the “2011 Form 10-K”) of Middleburg Financial Corporation (the “Company”).The results of operations for the three and nine month periods ended September30, 2012 are not necessarily indicative of the results to be expected for the full year. In preparing these financial statements, management has evaluated subsequent events and transactions for potential recognition or disclosure through the date these financial statements were issued.Management has concluded there were no additional material subsequent events to be disclosed. Certain amounts in the 2011 consolidated financial statements have been reclassified to conform to the 2012 presentation.Commissions and fees paid on the origination of mortgages held for sale and commissions paid on investments sales have been netted against the related revenue amounts for these sources of revenue for both 2012 and 2011.Management considers the net presentation to more accurately reflect the net contribution to consolidated net income of the mortgage and wealth management segments. Note 2. Stock–Based Compensation Plan As of September30, 2012, the Company sponsored one stock-based compensation plan (the 2006 Equity Compensation Plan), which provides for the granting of stock options, stock appreciation rights, stock awards, performance share awards, incentive awards and stock units.The 2006 Equity Compensation Plan was approved by the Company’s shareholders at the Annual Meeting held on April 26, 2006 and has succeeded the Company’s 1997 Stock Incentive Plan.Under the plan, the Company may grant stock-based compensation to its directors, officers, employees and other persons the Company determines have contributed to the profits or growth of the Company.The Company may grant awards of up to 255,000 shares of common stock under the 2006 Equity Compensation Plan. The Company recognized $317,000 for stock-based compensation expenses for the nine months ended September30, 2012. The following table summarizes stock options awarded under the 2006 Equity Compensation Plan and remaining un-exercised options under the 1997 Stock Incentive Plan at the end of the reporting period. September30, 2012 Shares Weighted Average Exercise Price Aggregate Intrinsic Value Outstanding at beginning of year $ Granted — — Exercised — — Forfeited ) ) Outstanding at end of period $ ) $ — As of the end of the reporting period, 79,671 options were vested and exercisable representing 22,000 shares issued under the original 1997 plan and 57,671 vested options under the 2006 Plan.As of September30, 2012,no outstanding options were unvested from the original 1997 plan and 2,500 outstanding options were not vested under the 2006 plan.At September30, 2012, the weighted average exercise price of these stock options was greater than the average market price during the period.The weighted average remaining contractual term for options outstanding and exercisable at September30, 2012 was 9 Index 4.9 years.As of September30, 2012,there was $600 of total unrecognized compensation expense related to stock option awards under the 2006 Equity Compensation Plan. The following table summarizes restricted stock awarded under the 2006 Equity Compensation Plan at the end of the reportable period. September30, 2012 Shares Weighted Average Grant-Date Fair Value Aggregate Intrinsic Value Outstanding at beginning of year $ Granted Vested ) ) Forfeited ) ) Non-vested at end of period $ $ The weighted average remaining contractual term for non-vested restricted stock at September30, 2012 was 4.2 years.As of September30, 2012, there was approximately $1,471,144 of total unrecognized compensation expense related to non-vested restricted stock awards under the 2006 Equity Compensation Plan. Note 3. Securities Amortized costs and fair values of securities available for sale at September30, 2012 are summarized as follows: September30, 2012 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In Thousands) Available for Sale U.S. government agencies $ $ $
